DETAILED ACTION
Applicant’s amendment and arguments filed April 5, 2022 is acknowledged.
Claims 7, 12, and 14 have been amended.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Lu et al. (hereinafter Lu) (U.S. Patent Application Publication # 2020/0127745 A1).
	Regarding claim 1, Pasricha teaches and discloses a method comprising: receiving, by a computing device, network performance data associated with a plurality of wireless networks (measurements of strength of received radio signals) for a first time period ([0007]); 
determining, based on the network performance data, a first training dataset (first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); 
determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period) and 
training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).
However, Pasricha may not expressly disclose receiving network performance data associated with a plurality of wireless networks for a second time period (although Pasricha does imply that a network performance measurements are made multiple times, thus suggesting multiple time periods).
Nonetheless, in the same field of endeavor, Lu teaches and suggests receiving network performance data associated with a plurality of wireless networks for a second time period ([0015]; [0020]; [0028]; teaches determining and storing datasets regarding the network performance for multiple periods of time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining and storing datasets regarding the network performance for multiple periods of time as taught by Lu with the method as disclosed by Pasricha for the purpose of dynamically improving the performance of a wireless network, as suggested by Lu.

Regarding claim 2, Pasricha, as modified by Lu, further teaches and suggests wherein each of the plurality of wireless networks comprises at least one client device (figure 1), and wherein the network performance data comprises one or more of an indication of a number of client devices, a received signal strength for at least one client device, a data reception rate for at least one client device, a data transmission rate for at least one client device, or an amount of network traffic for at least one client device (received signal strength; [0007]; [0052]; figure 1).

Regarding claim 5, Pasricha, as modified by Lu, further teaches and suggests wherein each of the first plurality of wireless networks and the second plurality of wireless networks comprises at least one static client device and at least one mobile client device (figure 1; [0052]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Lu et al. (hereinafter Lu) (U.S. Patent Application Publication # 2020/0127745 A1), and further in view of KHAWAND et al. (hereinafter Khawand) (U.S. Patent Application Publication # 2019/0364380 A1).
Regarding claim 3, Pasricha, as modified by Lu, discloses the claimed invention, but may not expressly disclose determining, based on the received signal strength for the at least one client device during the first plurality of time intervals, that the received signal strength meets or exceeds a desired level of performance; and determining that the received signal strength for the at least one client device during the second plurality of time intervals falls below the desired level of performance.
Nonetheless, in the same field of endeavor, Khawand teaches and suggests determining, based on the received signal strength for the at least one client device during the first plurality of time intervals, that the received signal strength meets or exceeds a desired level of performance; and determining that the received signal strength for the at least one client device during the second plurality of time intervals falls below the desired level of performance ([0023]; [0034]; teaches determining a signal strength meets, exceeds, or falls below a threshold for a desired level; [0036]; [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a signal strength meets, exceeds, or falls below a threshold for a desired level as taught by Khawand with the method as disclosed by Pasricha, as modified by Lu, for the purpose of detecting signal strength in a location, as suggested by Khawand.

Regarding claim 4, Pasricha, as modified by Lu and Khawand, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength (standard deviation and mean; [0079]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of Lu et al. (hereinafter Lu) (U.S. Patent Application Publication # 2020/0127745 A1), and further in view of SCAHILL et al. (hereinafter Scahill) (U.S. Patent Application Publication # 2019/0387415 A1).
Regarding claim 6, Pasricha, as modified by Lu, discloses the claimed invention, but may not expressly disclose determining, based on the value being below the desired level of performance, a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.	Nonetheless, in the same field of endeavor, Scahill teaches and suggests determining, based on the value being below the desired level of performance, a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0014]; [0073]; teaches determining an optimized placement of an extender device based on analyzing data; claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized placement of an extender device based on analyzing data as taught by Scahill with the method as disclosed by Pasricha, as modified by Lu, for the purpose of optimizing network operations, as suggested by Scahill.

Regarding claim 7, Pasricha, as modified by Lu and Scahill, further teaches and suggests receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a second access point; and determining that a second value for the performance metric during the at least one time interval of the plurality of time intervals falls below the desired level of performance, wherein the second value for the performance metric is based on the second network performance data ([0007]; [0052]; [0058]; signal strength and noise parameters).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasricha et al. (hereinafter Pasricha) (U.S. Patent Application Publication # 2021/0092611 A1) in view of SCAHILL et al. (hereinafter Scahill) (U.S. Patent Application Publication # 2019/0387415 A1).
Regarding claim 8, Pasricha teaches and discloses a method comprising: receiving, by a computing device, network performance data (measurements of strength of received radio signals) associated with at least one client device (102, figure 1) of a wireless network (figure 1; [0007]; [0052]; teaches receiving measurements of strength of received radio signals); determining, based on the network performance data, a performance metric for the at least one client device during each of a time intervals (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals); and determining, by a machine learning model, that a value for the performance metric during at least one time interval is below a desired level of performance ([0052]; [0061]; training a SVM using the training data sets; [0143]). 
However, Pasricha may not expressly disclose a performance metric for the at least one client device during each of a plurality of time intervals and determining a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.
Nonetheless, in the same field of endeavor, Scahill teaches and suggests a performance metric for the at least one client device during each of a plurality of time intervals ([0014]; historical performance historically determined over time) and determining a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0014]; [0073]; teaches determining an optimized placement of an extender device based on analyzing data; claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized placement of an extender device based on analyzing data as taught by Scahill with the method as disclosed by Pasricha for the purpose of optimizing network operations, as suggested by Scahill.

Regarding claim 9, Pasricha, as modified by Scahill, further teaches and suggests wherein the performance metric comprise a received signal strength for the at least one client device during time interval (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals).

Regarding claim 10, Pasricha, as modified by Scahill, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength associated for the at least one client device, and wherein determining that the value for the performance metric during the at least one time interval of the plurality of time intervals is below the desired level of performance comprises: determining at least one time interval of the plurality of time intervals associated with at least one outlier value for one or more of the standard deviation, the skewness, or the mean received signal strength associated with the at least one client device; and determining that the at least one outlier value is below a performance threshold, wherein the at least one outlier value being below the performance threshold is indicative of a high probability of poor received signal strength ([0007]; [0062]; [0079]; [0143]; [0157]; teaches determining a standard deviation and mean of the received signal strength and determining and utilizing outlier detection-based techniques).

Regarding claim 11, Pasricha, as modified by Scahill, discloses the claimed invention, but may not expressly disclose wherein the network device is a wireless network range extender.	Nonetheless, Scahill further teaches and suggests wherein the network device is a wireless network range extender ([0014]; [0073]; extender device).

Regarding claim 12, Pasricha, as modified by Scahill, discloses the claimed invention, but may not expressly disclose determining, based on a distribution of wireless traffic associated with the at least one client device during the plurality of time intervals, at least one time interval associated with a level of wireless traffic that is greater than or equal to a mean level of wireless traffic for the plurality of time intervals.
Nonetheless, Scahill further teaches and suggests determining, based on a distribution of wireless traffic associated with the at least one client device during the plurality of time intervals, at least one time interval associated with a level of wireless traffic that is greater than or equal to a mean level of wireless traffic for the plurality of time intervals ([0014]; [0073]; teaches determining an optimized placement of an extender device based on analyzing data; claim 1).

Regarding claim 13, Pasricha, as modified by Scahill, further teaches and suggests receiving, by the computing device, network performance data (measurements of strength of received radio signals) associated with a plurality of wireless networks for a first time period and a second time period; determining, based on the network performance data, a first training dataset (first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); and training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).

Regarding claim 14, Pasricha, as modified by Scahill, further teaches and suggests receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a second access point; and determining that a second value for the performance metric during the at least one time interval of the plurality of time intervals falls below the desired level of performance, wherein the second value for the performance metric is based on the second network performance data ([0007]; [0052]; [0058]; signal strength and noise parameters).

Regarding claim 15, Pasricha teaches and discloses a method comprising: receiving, by a computing device, first network performance data (measurements of strength of received radio signals) associated with at least one client device of a wireless network, wherein the wireless network comprises the at least one client device and a first access point (figure 1; [0007]; [0052]; teaches receiving measurements of strength of received radio signals); 
determining, by a machine learning model, that a first value for a performance metric during at least one time interval is below a desired level of performance, wherein the first value for the performance metric is based on the first network performance data ([0052]; [0061]; training a SVM using the training data sets; [0143]); 
receiving, by the computing device, second network performance data associated with the at least one client device of the wireless network, wherein the wireless network comprises the at least one client device, the first access point, and a second access point; and determining that a second value for the performance metric during the at least one time interval falls below the desired level of performance, wherein the second value for the performance metric is based on the second network performance data ([0007]; [0052]; [0058]; signal strength and noise parameters).
However, Pasricha may not expressly disclose a first value for a performance metric during at least one time interval of a plurality of time intervals and sending a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval.
Nonetheless, in the same field of endeavor, Scahill teaches and suggests a first value for a performance metric during at least one time interval of a plurality of time intervals ([0014]; historical performance historically determined over time) and sending a recommendation for placement of a network device at a location associated with the at least one client device and the at least one time interval ([0014]; [0073]; teaches determining an optimized placement of an extender device based on analyzing data; claim 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an optimized placement of an extender device based on analyzing data as taught by Scahill with the method as disclosed by Pasricha for the purpose of optimizing network operations, as suggested by Scahill.

Regarding claim 16, Pasricha, as modified by Scahill, further teaches and suggests wherein the performance metric comprises a received signal strength for the at least one client device during each of the plurality of time intervals (figure 1; [0007]; [0052]; teaches determining a metric of  measurements of strength of received radio signals).

Regarding claim 17, Pasricha, as modified by Scahill, further teaches and suggests wherein the desired level of performance comprises one or more of a standard deviation, a skewness, or a mean received signal strength associated with the at least one client device (standard deviation and mean; [0079]).

Regarding claim 18, Pasricha, as modified by Scahill, further teaches and suggests wherein determining that the first value for the performance metric during the at least one time interval of the plurality of time intervals is below the desired level of performance comprises: determining at least one time interval of the plurality of time intervals associated with at least one outlier value for one or more of the standard deviation, the skewness, or the mean received signal strength associated for the at least one client device; and determining that the at least one outlier value is below a performance threshold, wherein the at least one outlier value being below the performance threshold is indicative of a high probability of poor received signal strength ([0007]; [0062]; [0079]; [0143]; [0157]; teaches determining a standard deviation and mean of the received signal strength and determining and utilizing outlier detection-based techniques).

Regarding claim 19, Pasricha, as modified by Scahill, discloses the claimed invention, but may not expressly disclose wherein the network device is a wireless network range extender.	Nonetheless, Scahill further teaches and suggests wherein the network device is a wireless network range extender ([0014]; [0073]; extender device).

Regarding claim 20, Pasricha, as modified by Scahill, further teaches and suggests receiving, by the computing device, network performance data (measurements of strength of received radio signals) associated with a plurality of wireless networks for a first time period and a second time period; determining, based on the network performance data, a first training dataset (first training data set) comprising network performance data for a first plurality of wireless networks for the first time period and the second time period, wherein each of the first plurality of wireless networks comprises one access point device (radio sources; figure 1) during the first time period and at least two access point devices (radio sources; figure 1) during the second time period ([0007]; [0052]; teaches determining a first training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); determining, based on the network performance data, a second training dataset (third data set; [0018]) comprising network performance data for a second plurality of wireless networks for the first time period and the second time period, wherein each of the second plurality of wireless networks comprises one access point device (radio sources; figure 1) during each of the first time period and the second time period ([0018]; [0052]; claim 12; teaches determining another training data set for measurements of strength of radio signals for a plurality of radio sources representing a plurality of wireless networks during a time period); and training a classifier using the first training dataset and the second training dataset ([0061]; training a SVM using the training data sets; [0143]).

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 1, 2022